Citation Nr: 9935309	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  91-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July to October 1968.

In March 1991, the RO entered a decision denying an 
application to reopen a claim of service connection for anal 
fistulae.  By that same decision, the RO also denied an 
original claim of service connection for facial acne.  The 
veteran appealed the decision to the Board of Veterans' 
Appeals (Board), and the Board, by a decision entered in 
August 1991, likewise denied the claims.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In October 1992, the Court issued a 
Memorandum Decision vacating the Board's decision, and 
remanding the case for further development.  The Court held 
that the Board had not fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claims.  
With regard to the application to reopen, the Court held that 
the Board should have obtained private medical records 
reflecting the veteran's treatment by a Dr. Sammon.  As to 
the original claim of service connection, the Court held that 
the Board "had a duty to order a medical examination of the 
appellant to determine if [he] has a present ratable 
condition . . . and, if so, to determine if it had its onset 
in service."  [citation redacted] (mem.).

In March 1993, the Board remanded the case to the RO for 
purposes of obtaining the records from Dr. Sammon and 
affording the veteran a dermatological examination.  
Thereafter, in response to development efforts undertaken by 
the RO, a former assistant to Dr. Sammon indicated in a 
letter that she did not have the requested records and did 
not know where they could be located.  A VA dermatological 
examination was conducted in May 1993.

When the case was later returned to the Board, the Board 
noted, in a December 1994 disposition, that the VA 
dermatologist who performed the May 1993 examination had not 
provided an opinion relating to the etiology of the veteran's 
skin disorders.  Consequently, the Board remanded the case 
back to the RO for a new examination.  The new examination 
was performed in February 1995, and the case was once again 
returned to the Board.

In February 1996, the Board entered a decision denying the 
veteran's claims.  The Board concluded that the evidence 
submitted in support of the application to reopen was new, 
but not material, and that the preponderance of the evidence 
was against the original claim of service connection for a 
skin disability.

The veteran appealed to the Court and, in June 1997, the 
Court issued a Memorandum Decision affirming the Board's 
denial of the veteran's application to reopen.  As to the 
claim of service connection, the Court affirmed the Board's 
decision to the extent that it denied service connection for 
keratosis folliculitis.  However, the Court vacated the 
Board's decision to the extent that it denied service 
connection for pitted acne.  The Court noted that the VA 
examiner who performed the follow-up dermatological 
examination in February 1995 "failed to express an opinion 
on whether [pitted acne] was incurred in or aggravated during 
service," and held that a remand was therefore required "to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist . . . ."  [citation redacted](mem.), 
motions for reconsideration and panel review denied sub nom. 
[citation redacted].  

In March 1998, the Board remanded the case to the RO for 
development consistent with the Court's order.  The case was 
returned to the Board in September 1999, and the veteran's 
representative submitted additional written argument later 
that same month.


FINDING OF FACT

Medical evidence has been received which indicates that the 
veteran has acne vulgaris which had its onset during active 
military service.


CONCLUSION OF LAW

The veteran has acne vulgaris which was incurred during 
active wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (1999).

In the present case, the Board finds that the evidence 
supports an award of service connection for acne vulgaris.  
The record shows that a VA physician examined the veteran in 
May 1998, reviewed the available evidence, and concluded that 
the veteran has acne vulgaris which had its onset during 
military service.  That opinion is uncontradicted by other 
medical opinion evidence of record.  Moreover, the opinion 
does not appear patently unreasonable in light of the 
evidence showing that the veteran's skin was found to be 
normal prior to his entry into service, that he was treated 
for an "infection" of the face during service, and that 
evidence of "old healed acne" was identified years later, 
in July 1984, at Duke University Medical Center.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question of service connection.  See 38 C.F.R. § 3.102 
(1999).  Consequently, service connection for acne vulgaris 
is granted.


ORDER

Service connection for acne vulgaris is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

